Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of December 13,
2010 (the “Commencement Date”), by and between Empire Resorts, Inc., a Delaware
corporation (the “Company”), and Laurette Jessica Pitts (the “Executive,” and
the Company and the Executive collectively referred to herein as “the Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer and to enter into an agreement embodying the terms of such employment
(this “Agreement”), and the Executive desires to enter into employment with the
Company, subject to the terms and conditions of this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:
 
1.   Term.  The term of employment under this Agreement shall be for the period
beginning on the Commencement Date and ending on the second anniversary of the
Commencement Date (the “Term”), or such earlier date upon which the Executive’s
employment is terminated by either Party in accordance with the provisions of
this Agreement.
 
2.   Employment.
 
(a)   Position.  As of the Commencement Date, the Executive shall be employed as
Chief Financial Officer.  The Executive shall perform all of the duties normally
accorded to such position, as reasonably directed by the Company’s Chief
Executive Officer.  The Executive shall report to the Company’s Chief Executive
Officer.
 
(b)   Obligations.  The Executive agrees to perform her duties faithfully and
devote all of her full business time and attention to the business and affairs
of the Company. Anything herein to the contrary notwithstanding, nothing shall
preclude the Executive from: (i) serving on the boards of directors of trade
associations and/or charitable organizations; (ii) engaging in charitable
activities and community affairs; and (iii) managing her personal investments
and affairs, provided that the activities described in the preceding clauses (i)
through (iii) do not materially interfere with the proper performance of her
duties and responsibilities hereunder and do not prevent her from devoting her
full business time and attention to the affairs of the Company.
 
3.   Base Salary.  The Company agrees to pay or cause to be paid to the
Executive during the Term a base salary at the rate of Two Hundred Fifteen
Thousand Dollars ($215,000) per year (the “Base Salary”).  Such Base Salary
shall be payable, less applicable withholdings and deductions, in accordance
with the Company’s reasonable and customary payroll practices applicable to its
executive officers.
 
4.   Bonus.  The Executive shall be entitled to participate in any annual bonus
plan maintained by the Company for its senior executives on such terms and
conditions as may be determined from time to time by the Compensation Committee
of the Board.  The payment of any such bonus shall be in the absolute discretion
of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.   Additional Incentive.
 
(a)   The Compensation Committee of the Board has granted to Executive an option
to purchase 150,000 shares of the Company’s common stock (the “Options”)
pursuant to the Company’s 2005 Equity Incentive Plan (the “Plan”).  The per
share exercise price applicable to the Options will be equal to 100% of the Fair
Market Value (as defined in the Plan) of a share of the Company’s common stock
on the Commencement Date.  The Options vest as follows: 50,000 Options on the
first (1st) anniversary of the Commencement Date, and 50,000 Options on the
second (2nd) anniversary of the Commencement Date and 50,00 Options on the third
(3rd) anniversary of the Commencement Date, subject to earlier vesting as
provided herein and in the Plan.  The Options shall expire on the fifth
anniversary of the Commencement Date.  In the event of any conflict between the
terms and provisions of this Section 5 and the Plan, the Plan shall govern.
 
(b)   For the purposes of this Agreement, “Change in Control” shall have the
same meaning as in the Plan.
 
(c)   Employee Benefits.  The Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to senior level executive officers generally and as may be in
effect from time to time, including any medical and health plans and any
equity-based incentive programs that may be put into place.  The Executive’s
participation in such plans, practices and programs shall be on the same basis
and terms as are applicable to senior level executive officers of the Company
generally.  Such level of benefits shall be at a level commensurate with her
position.
 
6.   Other Benefits.
 
(a)   Vacation.  During each calendar year of the Term, the Executive shall earn
twenty (20) days of paid vacation in accordance with the Company’s vacation
policy for senior level executive officers.
 
(b)   Perquisites. The Executive shall be entitled to perquisites on the same
basis as provided to other executive officers at the Company.
 
(c)   Relocation.  The Executive shall be entitled to receive reimbursement of
up to $15,000 for relocation expenses (which qualify as “moving expenses” under
Section 217 of the Internal Revenue Code) subject to receipt by the Company of
appropriate documentation of such expenses in connection with relocation near
Monticello, New York; provided that in the event the Executive terminates her
employment without Good Reason (as defined herein) within 12 months of moving,
she shall be required to reimburse the Company for such relocation payments.
 
7.   Expenses.  The Executive shall be entitled to receive prompt reimbursement
on not less than a monthly basis for all expenses reasonably incurred by her in
connection with the performance of her duties hereunder or for promoting,
pursuing or otherwise furthering the business or interests of the Company
(including but not limited to travel costs, dining and entertainment), in each
case in accordance with policies established by the Board from time to time and
upon receipt of appropriate documentation of such expenses (which policies
comply with the Section 409A Rules (defined below in Section 11).
 
 
2

--------------------------------------------------------------------------------

 
 
8.   Termination.
 
(a)   Death.  The Executive’s employment hereunder shall terminate automatically
upon the Executive’s death.
 
(b)   Disability.  If during the Term of this Agreement, Executive becomes
physically or mentally unable to perform her duties for the Company hereunder
and such incapacity has continued for a total of ninety (90) consecutive days or
any one hundred twenty (120) days in a period of three hundred sixty-five (365)
consecutive days (“Disability”), then the Company shall have the right to
terminate Executive’s employment with the Company upon written notice to
Executive.
 
(c)   Cause.  The Company shall be entitled to terminate the Executive’s
employment for “Cause.” For purposes of this Agreement, “Cause” shall mean that
the Executive: (i) pleads “guilty” or “no contest” to or is convicted of an act
which is defined as a felony under federal or state law or as a crime under
federal or state law which involves Executive’s fraud or dishonesty; (ii) in
carrying out her duties, engages in conduct that constitutes willful neglect or
willful misconduct; provided such plea, conviction, neglect or misconduct
results in material economic harm to the Company; (iii) fails to obtain or
maintain required licenses in the jurisdiction where the Company currently
operates or has plans to operate; (iv) willfully and intentionally fails to
reasonably perform the material responsibilities of the Executive’s position;
(v) engages in any conduct that is reasonably likely to cause harm to the
reputation of the Company; or (vi) materially breaches any term of this
Agreement.  In the event any of the occurrences in (i) through (vi) above have
occurred, the Executive shall be given written notice by the Company of its
intention to so terminate her employment, such notice; (i) to state in detail
the particular act or acts or failure or failures to act that constitute the
grounds on which the proposed termination for Cause is based and (ii) to be
given within sixty (60) days after the Board knew of such acts or failures to
act.  In the event such notice is timely given by the Company, the Executive
shall have thirty (30) days after the date that the notice is given in which to
cure such conduct, to the extent such cure is possible.  For the avoidance of
doubt, any of the occurrences constituting Cause set forth in clause (i) above
cannot be cured.  No act or failure to act on Executive’s part will be
considered “willful” unless done, or omitted to be done by Executive not in good
faith and without reasonable belief that her action or omission was in the best
interests of the Company.
 
(d)   Good Reason.  The Executive may terminate her employment hereunder for
“Good Reason,” which is defined to include the following events arising without
the consent of the Executive: (A) a material diminution in the Executive’s Base
Salary; (B) a material diminution in the Executive’s authority, duties or
responsibilities under this Agreement; or (C) any other action or inaction that
constitutes a material breach of the terms of this Agreement, as permitted under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).  In
the event any of the occurrences in (A) through (C) above have occurred, the
Company shall be given written notice by the Executive of her intention to so
terminate her employment, such notice; (i) to state in detail the particular act
or acts or failure or failures to act that constitute the grounds on which the
proposed termination for Good Reason is based and (ii) to be given within thirty
(30) days after the Executive knew of such acts or failures to act.  In the
event such notice is timely given by the Executive, the Company shall have
thirty (30) days after the date that the notice is given in which to cure such
conduct, to the extent such cure is possible.  The Executive shall have sixty
(60) days from the date Executive notified the Company of such acts or failures
to act that constitute the grounds on which the proposed termination for Good
Reason is based to terminate her employment for Good Reason.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)   Without Cause.  The Company may terminate the Executive’s employment
hereunder without Cause at any time and for any reason (or for no reason) by
giving the Executive a Notice of Termination (as defined below).
 
(f)   Voluntary.  Notwithstanding anything contained elsewhere in this Agreement
to the contrary, the Executive may terminate her employment hereunder at any
time and for any reason whatsoever or for no reason at all in the Executive’s
sole discretion by giving the Company a Notice of Termination.  Such termination
shall not be deemed a breach of this Agreement.
 
(g)   Notice of Termination.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision of this Agreement relied upon and which sets forth in reasonable
detail, if applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so
indicated.  For purposes of this Agreement, no purported termination of
employment which requires a Notice of Termination shall be effective without
such Notice of Termination.  The Termination Date (as defined below) specified
in such Notice of Termination shall be no less than thirty (30) days from the
date the Notice of Termination is given.
 
(h)   Termination Date.  “Termination Date” shall mean the date of the
termination of the Executive’s employment with the Company and specifically (i)
in the case of the Executive’s death, her date of death; (ii) in the case of a
termination of the Executive’s employment for Cause, the relevant date specified
in Section 8(c) of this Agreement; (iii) in the case of a termination of the
Executive’s employment for Good Reason, the relevant date specified in Section
8(d) of this Agreement; (iv) in the case of the expiration of the Term of this
Agreement in accordance with Section 1, the date of such expiration; and (v) in
all other cases, the date specified in the Notice of Termination.
 
9.   Compensation Upon Termination of Employment.
 
(a) For Cause; Without Good Reason.  If during the Term of this Agreement, the
Executive’s employment under this Agreement is terminated by the Company for
Cause or by the Executive without Good Reason (and other than by reason of the
Executive’s death or Disability), the Company’s sole obligation hereunder shall
be to pay the Executive the following amounts earned hereunder but not paid as
of the Termination Date:
 
(i)      the Executive’s Base Salary through the Termination Date;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)         reimbursement of any and all reasonable expenses incurred in
connection with the Executive’s duties and responsibilities under this
Agreement; and
 
(iii)        other or additional benefits and entitlements in accordance with
applicable plans, programs and arrangements of the Company (subsections (i)
through (iii) collectively, the “Accrued Compensation”).
 
(b)   Without Cause or for Good Reason.  If the Executive’s employment hereunder
is terminated by the Executive for Good Reason or by the Company without Cause,
the Company’s sole obligation hereunder shall be to pay the Executive the
following amounts:
 
(i)          the Accrued Compensation;
 
(ii)         a pro-rata portion (based on the days worked by the Executive
during the applicable year) of any bonus awarded pursuant to any annual bonus
plan maintained by the Company for its senior executives to which the Executive
would have been entitled had she not been terminated, which shall be paid at
such time as other participants in the bonus plan are paid their respective
bonuses in respect of that fiscal year, but no later than March 15 of the
calendar year following the Termination Date;
 
(iii)        The Executive’s Base Salary for the following period (the “Salary
Continuation Period”): (A) in the event that Executive’s employment hereunder is
terminated prior to the occurrence of a Change in Control, other than as a
result of the acquisition of additional shares of the Company’s common stock by
Kien Huat Realty III Limited, the lesser of (x) eighteen (18) months following
such termination or (y) the remaining duration of the Term; or (B) in the event
that Executive’s employment hereunder is terminated on or following the
occurrence of a Change in Control, other than as a result of the acquisition of
additional shares of the Company’s common stock by Kien Huat Realty III Limited,
the greater of (x) twenty-four (24) months following such termination or (y) the
remaining duration of the Term; in each instance such amount payable in equal
installments in accordance with the Company’s payroll practices applicable to
its executive officers which payments shall commence on the first payroll date
following the 75th day after the Termination Date, conditioned upon satisfaction
of the condition set forth in Section 9(g) herein.  The first payment pursuant
to this Section 9(b)(iii) shall include those payments that would have
previously been paid if the payments described in this Section had begun on the
first payroll date following the Termination Date.  This timing of the
commencement of payments pursuant to this Section 9(b)(iii) is subject to
Section 11 below; and
 
(iv)        that portion of the Options that is unvested on the Termination Date
shall be deemed vested on the Termination Date and such Options shall remain
outstanding through the remainder of the original 5 year term.
 
(c)   Disability.  If the Executive’s employment hereunder is terminated by the
Company by reason of the Executive’s Disability, the Company’s sole obligation
hereunder shall be to pay the Executive the following amounts:
 
(i)          the Accrued Compensation; and
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)         any accrued benefits under the Company’s regular and any
supplemental long-term disability plan or plans; and
 
(iii)        that portion of the Options that is unvested on the Termination
Date shall be deemed vested on the Termination Date and such Options shall
remain outstanding through the remainder of the original 5 year term.
 
(d)   Death.  If the Executive’s employment hereunder is terminated due to her
death, the Company’s sole obligation hereunder shall be to pay the Accrued
Compensation to the person or persons designated in writing by the Executive to
receive such payment, or if no such designation was made, the Executive’s
estate.  In addition, that portion of the Options that is unvested on the
Termination Date shall be deemed vested on the Termination Date and such Options
shall remain outstanding through the remainder of the original 5 year term.
 
(e)   Continuation of Employee Benefits.  Notwithstanding anything to the
contrary, in addition to any amounts payable above, the Company shall, during
the Salary Continuation Period, provide to the Executive and her beneficiaries
continued participation in all medical, dental, vision, prescription drug,
hospitalization by fully subsidizing the cost of all COBRA premiums, and life
insurance coverages (to the extent such coverage may be continued under all
policies), and in all other employee welfare and pension benefit plans, programs
and arrangements in which the Executive was participating immediately prior to
the Termination Date (exclusive of participation in any Section 401(k) Plan for
severance benefits). The Executive may continue COBRA coverage at the
Executive’s cost for the remaining COBRA period after the Salary Continuation
Period. Notwithstanding the foregoing, the Company’s obligation to provide
welfare benefits under this Section shall be reduced to the extent that
equivalent coverages and benefits are made available under the plans, programs
or arrangements of a subsequent employer.
 
(f)   No Mitigation; No Offset.  In the event of any termination of her
employment hereunder, the Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation provided to the Executive in any subsequent employment, except as
provided in Section 9(e) of this Agreement.
 
(g)   Release.  In exchange for the payment by the Company of the amounts
contemplated by Section 9(b)(ii) and (iii) of this Agreement and before such
amounts shall be deemed payable to the Executive hereunder, the Executive and
the Company each agree to execute and deliver a release with respect to claims
for such payment in such form as is reasonably requested by the Company.
 
(h)   Timing of Payments.  Other than the benefits provided for in Section 9(e)
above, unless otherwise specifically indicated herein, the payments provided for
in this Section 9 shall be made to the Executive within sixty (60) days of the
termination of the Executive’s employment with the Company.
 
 
6

--------------------------------------------------------------------------------

 
(i)   Limitation on Benefits.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
the Company and the Executive (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 9(i), would be subject to the excise tax imposed by Section
4999 of the Code, then the Payments shall be payable either (i) in full or (ii)
as to such lesser amount which would result in no portion of such Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the Executive’s
receipt on an after-tax basis, of the greatest amount of benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless the Executive and the Company
otherwise agree in writing, any determination required under this Section shall
be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely in
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.  If the limitation set forth in this
Section 9(i) is applied to reduce an amount payable to the Executive, and the
Internal Revenue Service successfully asserts that, despite the reduction, the
Executive has nonetheless received payments which are in excess of the maximum
amount that could have been paid to the Executive without being subjected to any
excise tax, then, unless it would be unlawful for the Company to make such a
loan or similar extension of credit to the Executive, the Executive may repay
such excess amount to the Company as though such amount constitutes a loan to
the Executive made at the date of payment of such excess amount, bearing
interest at 120% of the applicable federal rate (as determined under section
1274(d) of the Code in respect of such loan).
 
(j)   Valuation of Non-Competition Obligations.  The Company shall make
reasonable efforts to cooperate with the Executive with regard to the value for
tax purposes of the Executive’s non-competition obligations under this
Agreement.
 
10.   Employee Covenants.
 
(a)   Unauthorized Disclosure.  The Executive shall not, during the Term of this
Agreement and thereafter, make any Unauthorized Disclosure (as defined
below).  For purposes of this Agreement, “Unauthorized Disclosure” shall mean
disclosure by the Executive without the prior written consent of the Board to
any person, other than an employee of the Company or a person to whom disclosure
is reasonably necessary or appropriate in connection with the performance by the
Executive of her duties hereunder, of any confidential information relating to
the business or prospects of the Company, including, but not limited to, any
information with respect to any of the Company’s customers, products, methods of
distribution, strategies, business and marketing plans and business policies and
practices, including information disclosed to the Company by others under
agreements to hold such information confidential (the “Confidential
Information”).  Notwithstanding the foregoing, the Executive may disclose
Confidential Information (i) to the extent such disclosure is or may be required
by law, but only after providing (A) notice to the Company of any third party’s
request for such information, which notice shall include the Executive’s intent
with respect to such request, and (B) to the extent possible under the
circumstances, sufficient opportunity for the Company to challenge or limit the
scope of the disclosure, or (ii) in confidence to an attorney, accountant or
other advisor for the purpose of securing professional advice concerning the
Executive’s personal matters, provided that such attorney or other advisor
agrees to observe these confidentiality provisions.  Confidential Information
shall not include the use or disclosure by the Executive of any information
known generally to the public or known within the Company’s trade or industry
(other than as a result of disclosure by the Executive in violation of this
Section 10(a)).  This confidentiality covenant has no temporal, geographical or
territorial restriction.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)   Non-Competition.  During the Non-Competition Period (as defined below),
the Executive shall not, directly or indirectly, without the prior written
consent of the Company, own, manage, operate, join, control, be employed by,
consult with or participate in the ownership, management, operation or control
of, or be connected with (as a stockholder, partner, or otherwise) any business
competing with, or substantially similar to, the businesses of Company and its
present and future subsidiaries, joint ventures, partners or other affiliates
(except that affiliates that are in a business unrelated to the Company’s
business shall not be included)(the “Empire Companies”), as such businesses
exist within 60 miles of the location in which any such entity conducts, or is
actively investigating the possibility of conducting, its businesses as of the
beginning of the Non-Competition Period.  Notwithstanding the foregoing, the
provisions of this Section 10(b) shall not be deemed to prohibit the Executive’s
ownership of up to 2% of the total shares of all classes of stock outstanding of
any publicly held company.
 
(c)   Non-Solicitation.  During the period from the termination of the
Executive’s employment with the Company through the one year anniversary of the
date of termination, the Executive shall not, directly or indirectly, alone or
in conjunction with another person, (i) hire, solicit, retain, compensate or
otherwise induce or attempt to induce any individual who is an employee of any
of the Empire Companies, to leave the employ of the Empire Companies or in any
way interfere with the relationship between any of the Empire Companies and any
employee thereof, (ii) hire, engage, send any work to, place orders with, or in
any manner be associated with any supplier, contractor, subcontractor or other
business relation of any of the Empire Companies if such action by the Executive
would have a material adverse effect on the business, assets or financial
condition of any of the Empire Companies, or materially interfere with the
relationship between any such person or entity and any of the Empire Companies,
or (iii) solicit or accept business from any customer of any of the Empire
Companies.  In connection with the foregoing provisions of this Section 10, the
Executive represents that her experience, capabilities and circumstances are
such that such provisions will not prevent her from earning a livelihood.  The
Executive further agrees that the limitations set forth in this Section 10
(including, without limitation, time and territorial limitations) are reasonable
and properly required for the adequate protection of the current and future
businesses of the Empire Companies.
 
(d)   Non-Competition Period.  For purposes of this Agreement, the
“Non-Competition Period” means the period from the termination of the
Executive’s employment with the Company through (i) in the case of a termination
without Cause by the Company, the end of the Salary Continuation Period, (ii) in
the case of a voluntary termination by the Executive without Good Reason, one
(1) year following the date of such termination (for the avoidance of doubt, if
Executive terminates her employment for Good Reason there shall be no
Non-Competition Period) and (iii) in the case of a termination by the Company
with Cause, for one (1) year following such termination.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)   Remedies.  The Executive agrees that any breach of the terms of this
Section 10 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law.  The Executive therefore
also agrees that in the event of said breach or any threat of such a breach, the
Company shall be entitled to seek an immediate injunction and restraining order
to prevent such breach or continued breach by the Executive, in addition to any
other remedies to which the Company may be entitled at law or in equity.  The
Executive and the Company further agree that the provisions of the covenants not
to compete and solicit in this Section 10 are reasonable and that the Company
would not have entered into this Agreement but for the inclusion of such
covenants herein.  Should a court determine, however, that any provision of the
covenants is unreasonable, either in period of time, geographical area, or
otherwise, the Parties agree that such covenants should be interpreted and
enforced to the maximum extent which such court deems reasonable and such
determination shall have no effect upon, and shall not impair the enforceability
of, any other provision of this Agreement.
 
11.   Section 409A.  It is the intention of the Parties that this Agreement be
exempt from or comply strictly with the provisions of Section 409A of the Code,
and Treasury Regulations and other Internal Revenue Service guidance promulgated
thereunder (the “Section 409A Rules”).  Consistent with that intention, all
references hereunder to termination of the Executive’s employment with the
Company shall mean separation from the service of the service recipient under
the 409A Rules.  Further, to the extent the Executive is a specified employee
under the 409A Rules, any payments of deferred compensation within the meaning
of the 409A Rules (otherwise payable within the first six (6) months of
termination) will be deferred and accumulated for a period of six (6) months and
one (1) day and will be paid in a lump sum on such date, unless the Executive
dies within such period, in which event payment will be made within sixty (60)
days of her death.  Thereafter, the normal schedule for the remaining payments
will commence.  In addition, Executive’s entitlement to the payments of the
severance benefits described in Section 9(b)(iii) shall be treated as the
entitlement to a series of separate payments for purposes of the Section 409A
Rules.  Accordingly, this Agreement, including, but not limited to, any
provisions relating to severance payments, may be amended from time to time as
may be necessary or appropriate to comply with the Section 409A Rules.
 
12.   Withholding of Taxes.  The Company may take such actions as are reasonably
appropriate or consistent with applicable law and the Plan in connection with
any compensation paid pursuant to this Agreement with respect to the withholding
of any taxes (including income or employment taxes) or any other tax matters,
including, but not limited to, requiring the Executive to furnish to the Company
any applicable withholding taxes prior to the issuance of stock pursuant to an
option grant or the vesting of restricted stock.
 
 
9

--------------------------------------------------------------------------------

 
 
13.   Indemnification; Insurance; Limitation of Liability.
 
(a)   The Company agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that she
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, the Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation, by-laws
or resolutions of the Board against all cost, expense, liability and loss
(including, without limitation, attorneys’ fees, judgments, fines, ERISA excise
taxes or other liabilities or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even if
she has ceased to be a director, member, employee or agent of the Company or
other entity and shall inure to the benefit of the Executive’s heirs, executors
and administrators.  The Company shall advance to the Executive all costs and
expenses incurred by her in connection with a Proceeding within a reasonable
time after submission of reasonable documentation of such costs and
expenses.  Such request shall include an undertaking by the Executive to repay
the amount of such advance if it shall ultimately be determined that she is not
entitled by law to be indemnified against such costs and expenses; provided that
the amount of such obligation to repay shall be limited to the after-tax amount
of any such advance except to the extent the Executive is able to offset such
taxes incurred on the advance by the tax benefit, if any, attributable to a
deduction realized by her for the repayment.
 
(b)   Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any Proceeding concerning payment of amounts claimed by the Executive under
Section 13(a) above that indemnification of the Executive is proper because she
has met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or stockholders) that the
Executive has not met such applicable standard of conduct, shall create a
presumption in any judicial proceeding that the Executive has not met the
applicable standard of conduct.
 
(c)   The Company agrees to continue and maintain director’s and officer’s
liability insurance policy covering the Executive, until such time as actions
against the Executive are no longer permitted by law, with terms and conditions
no less favorable than the most favorable coverage then applying to any other
senior level executive officer or director of the Company.
 
14.   Representations.  The Executive represents and warrants that she has the
free and unfettered right to enter into this Agreement and to perform her
obligations under it and that she knows of no agreement between her and any
other person, firm or organization, or any law or regulation, that would be
violated by the performance of her obligations under this Agreement.  The
Company represents and warrants that it is duly formed or organized, validly
existing and in good standing under the laws of the State of Delaware and is
registered or qualified to conduct business in all other jurisdictions in which
the failure to be so registered or qualified would adversely affect the ability
of the Company to perform its obligations under this Agreement.  The Company has
taken all company action required to execute, deliver and perform this Agreement
and to make all of the provisions of this Agreement the valid and enforceable
obligations they purport to be and has caused this Agreement to be executed by a
duly authorized officer of the Company.  All consents and approvals by any third
party required to be obtained by the Company in order for it to be authorized to
enter into and consummate this Agreement have been obtained and no further third
party approvals or consents are required to consummate this Agreement.Execution
and delivery of this Agreement and all related documents, and performance of the
obligations hereunder by the Company do not conflict with any provision of any
law or regulation to which the Company or any of its affiliates are subject,
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any agreement or instrument to which the
Company or any of its affiliates are a party or by which the Company is bound or
any order or decree applicable to the Company, or result in the creation or
imposition of any lien on any assets or property of the Company, and/or which
would materially and adversely affect the ability of the Company to perform its
obligations under this Agreement. The Company has obtained all consents,
approvals, authorizations or orders of any court or governmental agency or body,
if any, required for the execution, delivery and performance by the Company of
this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
15.   Successors and Assigns.
 
(a)   This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place.  The term “the Company” as
used herein shall include any such successors and assigns.  The term
“successors” and “assigns” as used herein shall mean a corporation or other
entity acquiring or otherwise succeeding to, directly or indirectly, all or
substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.
 
(b)   Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, her beneficiaries or legal
representatives, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal personal representative.
 
16.   Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, and addressed as follows:
 
To the Executive:
 
Laurette Jessica Pitts,
 
at the address in the payroll records of the Company
 
 
11

--------------------------------------------------------------------------------

 
 
With a copy to:
 
[_______________]
[_______________]
[_______________]
 
To the Company:
 
Empire Resorts, Inc.
c/o Monticello Casino and Raceway, Route 17B
P.O. Box 5013
Monticello, New York 12701


with a copy to:
 
Robert H. Friedman
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
 
17.   Survivorship.  Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Executive and the Company hereunder
shall survive any termination of the Executive’s employment.
 
18.   Waiver.  The waiver by either Party of a breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach.  The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement.  Any waiver must be in
writing and signed by the Executive and the Company.
 
19.   Governing Law.  Subject to Section 12, this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York without giving effect to the conflict of law principles thereof.  Any
action, suit or other legal proceeding that is commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be submitted
to the exclusive jurisdiction of any state or federal court in New York County.
 
20.   Severability.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
21.   Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements, understandings and
arrangements, oral or written, between the Parties with respect to the subject
matter hereof.  This Agreement may be executed in one or more counterparts.
 
[Signature Page to Follow]
 
 
12

--------------------------------------------------------------------------------

 
 
[Signature Page to Pitts Employment Agreement]
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
 



 
EMPIRE RESORTS, INC.
     
By:
/s/ Joseph A. D’Amato
   
Name:
Joseph A. D’Amato
   
Title:
Chief Executive Officer
         
EXECUTIVE:
     
/s/ Laurette Jessica Pitts
 
LAURETTE JESSICA PITTS

 





 
13

--------------------------------------------------------------------------------

 